DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
As to claim 1, line 1, “the generation” lacks antecedent basis.  
As to claim 1, line 11, “the readout direction” lacks antecedent basis.
As to claim 1, line 19, “the incomplete set” lacks antecedent basis.
As to claim 4, lines 2-3, “the phase-encoding direction” lacks antecedent basis.
As to claim 6, lines 2-3, “the phase-encoding direction” lacks antecedent basis.
As to claim 7, lines 2-3, “the phase-encoding direction” lacks antecedent basis.
As to claim 8, lines 2-3, “the phase-encoding direction” lacks antecedent basis.
As to claim 15, line 1, “the generation” lacks antecedent basis.
As to claim 15, line 13, “the generation” lacks antecedent basis.
As to claim 15, line 22, “the incomplete set” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 5, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fautz et al. (2006/0261810).
Fautz et al. disclose MRI having RF transmission coil of a RF antenna 4 radiating the RF pulses for excitation of the nuclear spins into the measurement volume V for excitation of the nuclear spins and samples resulting echo signals via the RF reception coils.  A sequence controller 18 controls the switching of gradients.  Note paragraph [0044].  Using a number of component coils or a coil array in the phase coding direction, it is possible for the user to predetermine the order of the (Cartesian sampling) line-by-line sampling in the phase coding direction such that the measurement is divided into partial data sets.  The division into partial data sets ensues such that, although each partial data set is separately incomplete, the sum of all partial data sets or the sum of a subset of partial data sets (thus the superimposition of all or specific partial data sets), results in a complete data set again.  Note paragraph [0046].  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (2006/0261810) in view of Stemmer (8,570,034).
Fautz et al., as disclosed above, differ from the instant invention by not disclosing measurement data covers a central area in the readout direction of k-space to be read out and missing measurement data is completed using a parallel acquisition technique.
Stemmer discloses using a parallel acquisition technique for acquiring image data in an incomplete image data set for an MRI.  The k-space for the most part the inner, central region is scanned completely.  Note column 2, lines 7-43.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fautz et al. with that of Stemmer so that fast acquisition of coil calibration data could be obtained. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (2006/0261810) in view of Grady et al. (2010/0308824).
Fautz et al., as disclosed above, differ from the instant invention by not disclosing missing measurement data is completed using an iterative reconstruction technique such as a compressed (CS) technique.
Grady et al. discloses a parallel MR imaging method that uses a reconstruction algorithm that combines the GRAPPA image reconstruction method and the compressed sensing (CS) image reconstruction method in an iterative approach (200).  Note abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fautz et al. with that of Grady et al. to obtain optimal MR images. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (2006/0261810) in view of Paul (2014/0035579).
Fautz et al., as disclosed above, differ from the instant invention by not disclosing k-space rows along which echo signals are acquired and stored as measurement data cover k-space to be acquired asymmetrically in the readout direction.
Paul discloses step of acquiring more than once from a selected partial region the portion of k-space filled with data corresponding to the selected region of the subject, and the multiply acquired magnetic resonance data are processed into a data set, the aforementioned partial region is selected so as to be located decentrally in k-space, meaning that it is asymmetrical relative to the center of k-space.  Note abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fautz et al. with that of Paul for optimal MR imaging. 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fautz et al. (2006/0261810) in view of Wang et al. (2014/0152303).
Fautz et al., as disclosed above, differ from the instant invention by not disclosing data acquired in different ways or in an incoherent manner.
Wang et al. disclose data sampling methods provide for a sampling pattern that is incoherent.  Note paragraph [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fautz et al. with that of Wang et al. for optimal MR imaging. 
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852